Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 02/09/21.
	Claims 1-8 are pending.
	The amended Drawings and specification paragraphs are entered/approved by the examiner.
	The IDS filed 01/12/21 has been considered.  An initialed copy accompanies this action. 
The following is an examiner’s statement of reasons for allowance:
As stated in the Office Action mailed 12/10/20, Lee et al 2016/0268521 (English language equivalent of JP 2016-169212) discloses  organometallic light emitting compounds exemplified by those in dependent claim 16:

    PNG
    media_image1.png
    196
    290
    media_image1.png
    Greyscale
.
The reference, however, does not disclose or fairly suggest the instantly recited iridium complex which requires a R1 group 
Additionally, it is noted that Supplementary Search Report (cited on form 1449 filed 01/12/21) lists JP 2012/151266 (specifically page 73, formula 53-58 of the reference) as X reference against the instant claims.  However, a careful reading of the reference indicates that the disubstituted biphenyl groups (in formula 53-58) are attached to the N1-Ir ring (i.e. Cy2 of instant formula (1)), not the C1-Ir ring (Cy1) as instantly required by formula (2).  Furthermore, there is no motivation to vary the substitution(s) as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK